                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,                                 8:21CV116

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

BEATRICE STATE DEVELOPMENTAL
CENTER, et al.,

                    Defendants.


       Plaintiff, a state prisoner, filed his Complaint (Filing 1) on March 17, 2021,
and subsequently was granted leave to proceed in forma pauperis. The court
conducted an initial review of Plaintiff’s Complaint and, in a Memorandum and
Order entered on May 24, 2021 (Filing 12), determined it fails to state a claim upon
which relief may be granted. However, the court on its own motion gave Plaintiff
leave to amend.

     Plaintiff’s Amended Complaint (Filing 13) was filed on June 1, 2021. It will
now be reviewed under 28 U.S.C. '' 1915(e)(2) and 1915A to determine whether
summary dismissal is appropriate.

                     I. STANDARDS ON INITIAL REVIEW

        The court is required to conduct an initial review of “a complaint in a civil
action in which a prisoner seeks redress from a governmental entity or officer or
employee of a governmental entity.” 28 U.S.C.A. ' 1915A(a). On such initial
review, the court must dismiss the complaint if it: “(1) is frivolous, malicious, or
fails to state a claim upon which relief may be granted; or (2) seeks monetary relief
from a defendant who is immune from such relief.” 28 U.S.C.A. ' 1915A(b). See
also 28 U.S.C. ' 1915(e)(2)(B) (requiring dismissal of in forma pauperis complaints
“at any time” on the same grounds as ' 1915A(b)).
       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). Plaintiffs must set forth enough
factual allegations to “nudge[] their claims across the line from conceivable to
plausible,” or “their complaint must be dismissed.” Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(“A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.”).

       “A pro se complaint must be liberally construed, and pro se litigants are held
to a lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted). This means that “if the essence of an
allegation is discernible, even though it is not pleaded with legal nicety, then the
district court should construe the complaint in a way that permits the layperson’s
claim to be considered within the proper legal framework.” Stone v. Harry, 364 F.3d
912, 915 (8th Cir. 2004). However, even pro se complaints are required to allege
facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,
623 F.2d 1282, 1286 (8th Cir. 1980).

                  II. SUMMARY OF AMENDED COMPLAINT

       Plaintiff claims that on February 21, 2020, while he was a resident at the
Beatrice State Developmental Center (“BSDC”),1 he was physically attacked by
staff members and then falsely charged with the crime of strangulation, a felony.

      Plaintiff’s original Complaint was brought against BSDC and forty-three
individuals who presumptively were sued in their official capacities, but Plaintiff’s


      1
        BSDC is a residential institution operated by the State of Nebraska for
individuals with developmental disabilities. OMNI Behav. Health v. State ex rel.
Peterson, 956 N.W.2d 300, 302 (Neb. 2021).


                                          2
Amended Complaint is more limited. The current defendants include eight BSDC
staff members and two law enforcement officers, all of whom are sued only in their
individual capacities. The BSDC staff members are identified as: Ashley Lefty; Scott
Green; Jennifer; Crystal Brown; Alex; Amber; Timothy Parks; and Scott Green. The
other two defendants are Officer Oliver of the Beatrice Police Department and
Nebraska State Trooper Howard.

        Plaintiff alleges Ashley Lefty, Scott Green, and Jennifer grabbed him from a
room and pulled him into a hallway, where Crystal Brown punched him in the face
multiple times with her closed fist. Alex allegedly “slammed” Plaintiff and placed
him in a chokehold for a minute, after which time Plaintiff was “picked up by all
staff listed.” Plaintiff alleges Jennifer and Amber then laughed at him, and Alex used
a racial slur. Plaintiff alleges he responded by punching Alex in the stomach. Alex
allegedly placed Plaintiff in another chokehold and, with the assistance of Timothy
Parks, Scott Green, and three unidentified male staff members, flipped Plaintiff
upside down onto a sofa and choked him for six minutes. Plaintiff alleges he was
then met by Beatrice police officers, who were laughing at him along with BSDC
staff. Officer Oliver handcuffed Plaintiff and transported him to the county jail,
where he was “booked for false strangulation charges.” Plaintiff complains he was
charged with a felony eight days later, but no BSDC staff were charged with crimes
by Officer Oliver or Trooper Howard.

      For relief, Plaintiff requests $1 million in damages, a federal investigation,
and dismissal of the charges pending against him in state court.

                                 III. DISCUSSION

       Liberally construing the allegations of Plaintiff’s Amended Complaint, this is
a civil rights action brought under 42 U.S.C. § 1983. To state a claim under § 1983,
a plaintiff must allege a violation of rights protected by the United States
Constitution or created by federal statute and also must show that the alleged
deprivation was caused by conduct of a person acting under color of state law. West
v. Atkins, 487 U.S. 42, 48 (1988).




                                          3
       The Supreme Court has recognized that persons who are confined in state
institutions have a right to personal security which is protected by the Due Process
Clause of the Fourteenth Amendment. See Youngberg v. Romeo, 457 U.S. 307, 307
(1982). Plaintiff may also be asserting a claim under the Equal Protection Clause.
Plaintiff’s claims of being falsely arrested, detained, and prosecuted arise under the
Fourth and Fourteenth Amendments.

       The court takes judicial notice that Trooper Howard prepared an affidavit
concerning Plaintiff’s arrest, which was filed in the County Court of Gage County,
Nebraska, in Case No. CR-20-154, and which resulted in a probable cause finding
being made on February 22, 2020. The county attorney’s office filed a complaint on
March 9, 2020, charging Plaintiff with committing felony strangulation and third-
degree assault against Ashley Leafty2 on February 21, 2020, and with committing
third degree assault against another BSDC staff member, Luke Vater, on that same
date. On June 4, 2020, Plaintiff was bound over to the district court for trial. See
State v. Lightfeather, District Court of Gage County, Nebraska, Case No. 20-69.
These state-court criminal charges against Plaintiff are still pending.3

       Pursuant to Younger v. Harris, 401 U.S. 37 (1971), federal courts are required
to abstain from hearing cases when “(1) there is an ongoing state judicial proceeding
which (2) implicates important state interests, and when (3) that proceeding affords
an adequate opportunity to raise the federal questions presented.” Norwood v.
Dickey, 409 F.3d 901, 903 (8th Cir. 2005) (citing Fuller v. Ulland, 76 F.3d 957, 959
(8th Cir. 1996)). “If all three questions are answered affirmatively, a federal court
should abstain unless it detects ‘bad faith, harassment, or some extraordinary
circumstance that would make abstention inappropriate.’” Night Clubs, Inc. v. City
of Ft. Smith, Ark., 163 F.3d 475, 479 (8th Cir. 1998) (quoting Middlesex Cnty. Ethics
Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 435 (1982)). Ongoing state
criminal proceedings implicate the important state interest of enforcing state

      2
        This appears to be the correct spelling of this defendant’s name.
      3
        The court may take judicial notice of judicial opinions and public records
and include them in its consideration of a case. Stutzka v. McCarville, 420 F.3d 757,
761 n.2 (8th Cir. 2005). Nebraska’s judicial records may be retrieved online through
the JUSTICE website, https://www.nebraska.gov/justice.


                                          4
criminal law, and constitutional claims relating to that proceeding should be raised
there initially. Meador v. Paulson, 385 F. App’x 613 (8th Cir. 2010); see also Gillette
v. N. D. Disc. Bd. Counsel, 610 F.3d 1045, 1046 (8th Cir. 2010).

       “In Younger, a state criminal defendant … attempted to escape the state
system and reframe the issues on his own terms in federal court, converting what
would ordinarily be a defense to criminal prosecution into an affirmative claim for
relief.” Ringswald v. Cty. of DuPage, 196 F.R.D. 509, 513 n. 2 (N.D. Ill. 2000). That
essentially is what Plaintiff is attempting in this case. Because Plaintiff is involved
in ongoing state criminal proceedings where he necessarily will be allowed to
challenge the validity of the charges against him, and because he has not presented
facts which would require this court to intervene, Younger abstention is appropriate.
See, e.g., Baker v. Brockmeyer, No. 5:21-CV-05013, 2021 WL 1976077, at *3-5
(W.D. Ark. Apr. 27, 2021) (Younger abstention applied to Fourth Amendment
claims for excessive force and lack of probable cause for arrest, and to Fourteenth
Amendment equal protection claim concerning arrest), report and recommendation
adopted in part, rejected in part, 2021 WL 1968283 (W.D. Ark. May 17, 2021)
(holding Younger abstention also applied to invasion of privacy claims that were
intertwined with the constitutionality of plaintiff’s arrest, and with his pending
criminal case); Hayes v. Harrison, No. 4:19-CV-04094, 2019 WL 5698664, at *2-3
(W.D. Ark. Nov. 4, 2019) (constitutional false imprisonment claim stayed).

       When only equitable relief is sought, Younger “contemplates the outright
dismissal of the federal suit, and the presentation of all claims, both state and federal
to the state courts.” Gibson v. Berryhill, 411 U.S. 564, 577 (1973). In cases where
damages are sought, traditional abstention principles generally require a stay as the
appropriate mode of abstention rather than a dismissal. Night Clubs, Inc., 163 F. 3d
at 481 (citing Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 720 (1996)). Here,
Plaintiff is seeking to recover damages.

                                 IV. CONCLUSION

       The court need not decide at this time whether Plaintiff’s Amended Complaint
states a plausible ' 1983 claim against any defendant. The criminal charges pending


                                           5
against Plaintiff in state court are so closely connected to Plaintiff’s claims in this
case that Younger abstention is appropriate. Because Plaintiff is seeking damages in
addition to equitable relief, this action will be stayed rather than dismissed.

      IT IS THEREFORE ORDERED:

      1. This action is hereby stayed, and administratively terminated, pending
         final disposition of the criminal charges against Plaintiff in Gage County
         District Court Case No. 20-69, including any appeals and post-conviction
         remedies in state court.

      2. Plaintiff shall have thirty (30) days after final disposition of those criminal
         charges to file a motion to reopen this case. Failure to file the motion within
         such time may result in the summary dismissal of this case.4

      3. Plaintiff shall keep the court informed of his current address at all times
         during the pendency of this action. Failure to do so may result in dismissal
         without further notice.

      4. The Clerk of the Court is directed to close this case for statistical purposes.

      Dated this 14th day of July 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




      4
        Plaintiff, if he so desires, may also file a motion to dismiss this case at any
time. See Fed. R. Civ. P. 41(a).


                                          6
